Citation Nr: 1107029	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury.  

2.  Entitlement to service connection for a lung disability to 
include chronic obstructive pulmonary disease (COPD), claimed as 
secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 
1958.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  At the conclusion of the hearing, he submitted 
additional evidence accompanied by a waiver of initial RO review 
of such evidence.  

The issue of service connection for a lung disability, to include 
COPD, claimed as secondary to asbestos exposure is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Service records document service in the North Atlantic during 
the winter months in 1957.  

2.  The Veteran has a current disability manifested by 
generalized axonal sensory polyneuropathy of the upper and lower 
extremities that has been etiologically linked to cold weather 
exposure during service.  



CONCLUSION OF LAW

Residuals of a cold weather injury manifested by generalized 
axonal sensory polyneuropathy of the upper and lower extremities 
were incurred during active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. 

Here, in an October 2007 letter, VA advised the Veteran of these 
criteria.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, existence 
of a disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
the same October 2007 correspondence, VA advised the Veteran of 
these criteria. 

VA has also assisted the Veteran by obtaining identified relevant 
VA outpatient treatment records.  The Veteran was not afforded a 
VA examination.  Nevertheless, in the decision herein, the Board 
is granting the full benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

In this matter, the Veteran alleges exposure to cold weather 
while serving in the Navy aboard the U.S.S. Thadeus Parker.  In 
particular, he described cold conditions in February 1957 while 
the ship was escorting destroyers in the North Atlantic.  He 
reported that he had to serve lookout watch outside for extensive 
periods without adequate gloves or boots.  (See Transcript at 
17.)  He stated that there was no medical facility on the ship 
but that he went to a corpsman and complained that his hands and 
feet were numb.  He was told to "keep warm."  

He indicated that throughout his military career he had tingling 
in his hands and feet.  He stated that the tingling sensation 
continues to present day.  When he would wash his hands with warm 
water, he would feel the sensation of pins and needles in the 
hands.  (See Transcript at 20.)  

Of record is an August 2007 letter from Dr. A. F., III, M.D.  In 
the letter, he indicates that Veteran described exposure to cold 
temperatures while serving his country during the Korean War.  He 
noted that a physical examination revealed normal arterial blood 
supply to the upper and lower extremities.  The examiner opined 
that the Veteran's symptoms were related to his cold exposure 
given the timeframe in which he had experienced them over the 
last 20 years and the fact that he had normal arterial 
evaluation.  

Also of record is a November 2008 letter from T. B., M.D.  In the 
letter, the physician indicates that the Veteran reported painful 
polyneuropathy since he had a frostbite injury in 1956 while 
serving in the North Atlantic.  Objective neurological findings 
and electrodiagnostic studies confirmed the presence of 
generalized axonal sensory polyneuropathy.  The physician 
reported that he conducted blood tests to exclude other 
etiologies including diabetes, chronic liver disease, thyroid 
disease, B12 deficiency and monoclonal gammopathy.  Based on the 
history and examination findings, the physician stated that the 
neuropathy was "as likely as caused by the frostbite injury 
while on active duty."   

Initially, and even in the absence of the veteran's service 
personnel records, the Board is able to conclude that the veteran 
served in the North Atlantic in the winter months of 1957.  His 
DD-214 documents Naval service aboard the U.S.S. Thadeus Parker.  
It addition, public records document that the U.S.S. Thadeus 
Parker spent the ship operated along the Atlantic seaboard as far 
as Nova Scotia during 1957.  (See Dictionary of American Naval 
Fighting Ships; accessed at 
http://www.history.navy.mil/danfs/t4/thaddeus_parker.htm 
(February 16, 2011)).  Hence, there is credible evidence showing 
service aboard a naval vessel during the winter months.

The service medical records do not document treatment for cold 
weather residuals while aboard the U.S.S. Thadeus Parker.  

Post-service, there is a clinical evidentiary gap showing 
treatment for any hand or foot condition for the period following 
discharge from service until 2007, when the Veteran presented for 
private medical treatment.  The assessment was that his symptoms 
were related to his exposure to cold during active duty service.  
In any event, the Board notes that the Federal Circuit recently 
held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
that the lack of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible.  Id. at 1336.  

In adjudicating this claim, the Board must assess the Veteran's 
competence to report sustaining cold weather injuries in service 
as well as of suffering from hand and foot problems since that 
time, and his credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Washington Court held that the 
veteran was competent to testify to factual matters of which he 
had first-hand knowledge, including having right hip and thigh 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

Importantly, while there is no clinical evidence of a hand or 
foot condition for many years following discharge from service, 
there is no evidence to show that the Veteran is being untruthful 
as to his complaints of continuing hand and foot symptoms since 
discharge from service.  Moreover, there is current objective 
medical showing a hand and foot disability.  

In addition to the Veteran's lay opinion linking a current hand 
and foot condition to service, there is also competent medical 
evidence linking the condition to service.  Here, the private 
physicians in August 2007 and November 2008 both opined that the 
cold weather residuals affecting the bilateral upper and lower 
extremities were likely related to cold weather exposure during 
service.  Accordingly, the Board finds that the criteria for 
service connection for cold weather residuals, diagnosed as 
generalized axonal sensory polyneuropathy, have been met.  


ORDER

Service connection for residuals of a cold weather injury, 
diagnosed as generalized axonal sensory polyneuropathy of the 
upper and lower bilateral extremities, is granted.  

REMAND

With respect to the Veteran's claim for service connection for a 
lung condition to include COPD, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, all four McLendon criteria are met.  In terms of a current 
disability, the record reflects that the Veteran has chronic lung 
disease manifested by stable calcified and noncalcified pulmonary 
nodules and pleural based nodules.  (See VA CT scans of July 2009 
and April 2010.)  

The Veteran attributes his current lung disease to exposure to 
asbestos in service.  He reports exposure to asbestos above his 
bunk when serving on the U.S.S. Thadeus Parker in 1955, when 
working at a Navy yard in Philadelphia in 1956 and at a Navy yard 
in Brooklyn in 1957 and 1958.  (See Transcript at 6-7.)  The 
Board notes that the Veteran's DD-214 confirms that he served 
aboard the U.S.S. Thadeus Parker.  The Board finds that the 
Veteran's lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Hence, the first and second McLendon elements 
are met.  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the Veteran submitted a July 2009 VA CT examination 
results.  The staff radiologist, interpreting the results, 
indicated that the calcified pleural plaques and thickening "may 
be related to a prior asbestosis."  In addition, the Veteran 
submitted a September 2010 pulmonary function test report that 
indicates that his current shortness of breath with exertion was 
"most likely from underlying COPD and restrictive lung disease 
secondary to asbestos/obesity."  

This medical evidence indicating a history of work on Navy 
vessels and the possible relationship between current lung 
disability and service and the Veteran's testimony regarding 
continuity of symptomatology suggests a nexus but is too 
equivocal to support a decision on the merits.  As such, there is 
insufficient competent medical evidence of record to make a 
decision on the claim, and, upon remand, the Veteran should be 
afforded a VA examination.  

In addition, VA Adjudication Procedure Manual Rewrite (M21-1MR) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, develop 
whether there was pre-service and/or post-service occupational 
and other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
For many asbestos related diseases the latency period varies from 
ten to forty-five or more years between first exposure and 
development of disease.  Id. at IV.ii.2.C.9.d.  

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a). 

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should take appropriate action 
to develop evidence of whether the Veteran 
was exposed to asbestos during service, to 
specifically include seeking information as 
to whether his job duties involved working 
with or near asbestos.  Such development 
should include a determination regarding the 
extent to which his duties would have exposed 
him to asbestos.  

2.  Thereafter, the RO/AMC should then 
arrange for the Veteran to be examined by an 
appropriate physician to determine the 
etiology of his current lung disability.  All 
indicated tests and studies are to be 
performed, and comprehensive social and 
occupational histories are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The examiner 
should express an opinion regarding the 
likely etiology of the Veteran's lung 
disability, and specifically whether the lung 
disability is at least as likely as not 
related to any in service exposure to 
asbestos or is otherwise related to service.  
The examiner must explain the rationale for 
all opinions given.  

3.  The RO/AMC should then re-adjudicate the 
claim.  If the claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


